         Case 3:19-cv-05189-RS Document 22 Filed 12/10/20 Page 1 of 3



 1   Crystal M. Gaudette, SBN 247712
     KENNEDY, ARCHER & GIFFEN
 2   Attorneys at Law
     24591 Silver Cloud Court, Suite 200
 3
     Monterey, CA 93940
 4   Telephone (831) 373-7500
     Facsimile (831) 373-7555
 5   cgaudette@kaglaw.net
 6   Attorneys for Defendant and Cross-Complainant
     BILL HOGAN
 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN FRANCISCO DIVISION
11
     GARMANY GOLF AND TRAVEL, LLC., a                  Case No. 19-cv-05189-RS
12   California limited liability company,
                                                       STIPULATION AND ORDER RE
13                          Plaintiff,                 DISMISSAL
            v.
14                                                     Complaint Filed: May 20, 2019
     BILL HOGAN, an individual; and DOES 1-
15   20, inclusive,                                    Trial Date: None
16                          Defendants.
17
     AND RELATED CROSS ACTIONS
18

19

20

21

22

23

24

25

26

27

28

     Stipulation and [Proposed] Order            -1-                      Garmany Golf v. Bill Hogan
     re Dismissal                                                          Case No. 19-cv-05189-RS
         Case 3:19-cv-05189-RS Document 22 Filed 12/10/20 Page 2 of 3



 1                                              STIPULATION

 2          This Stipulation and [Proposed] Order is entered into by and between Plaintiff and Cross-
 3   Defendant Garmany Golf and Travel, LLC, a California limited liability company (“Plaintiff”) and
 4   Defendant and Cross-Complainant Bill Hogan (“Defendant”). Plaintiff and Defendant are referred
 5   to herein as the “Parties.”
 6          WHEREAS, the Parties entered into a settlement agreement dated January 7, 2020;
 7          WHEREAS, the Court issued a Standby Order which requires the Parties to file a
 8   stipulation of dismissal by April 30, 2020, or if a stipulation of dismissal is not filed by that date,
 9   to appear on May 7, 2020 to show cause why the case should not be dismissed;
10          WHEREAS, the Parties filed a Stipulation and Order re Standby Order which requires the
11   Parties to file a stipulation of dismissal by December 10, 2020, or if a stipulation of dismissal is
12   not filed by that date, to appear on December 17, 2020, at 1:30 p.m. in Courtroom 3, 17th Floor
13   of the San Francisco Courthouse to show cause why the case should not be dismissed;
14          WHEREAS, the Parties’ settlement agreement provides that the Parties will dismiss the
15   lawsuit upon timely completion of settlement payments, which was scheduled to occur in
16   November 2020;
17          WHEREAS, satisfaction of settlement payments occurred in November 2020;
18
            NOW, therefore, the Parties agree by and through their counsels of record as follows:
19
                   1) This action should be dismissed with prejudice as to all claims asserted by any
20
                       Party.
21

22
     Dated: December 9, 2020                                KENNEDY, ARCHER & GIFFEN
23
                                                            By /s/ Crystal M. Gaudette
24                                                             Crystal M. Gaudette
                                                               Attorneys for Defendant and
25                                                             Cross-Complainant BILL HOGAN
26

27

28

     Stipulation and [Proposed] Order               -2-                        Garmany Golf v. Bill Hogan
     re Dismissal                                                               Case No. 19-cv-05189-RS
         Case 3:19-cv-05189-RS Document 22 Filed 12/10/20 Page 3 of 3



 1   Dated: December, 2020                              ROSSI DOMINGUE LLP

 2                                               By ______________________________
                                                           John F. Domingue
 3                                                         Attorneys for Plaintiff/Cross-Defendant
                                                           GARMANY GOLF AND TRAVEL, LLC
 4

 5

 6

 7
                                              ORDER
 8
            Based upon the Stipulation of the parties, and good cause appearing therefore, IT IS
 9
     ORDERED as follows:
10
                   1) This action is dismissed with prejudice as to all claims asserted by any Party.
11

12
             December 10
     DATED: ________________, 2020
13
                                                      HONORABLE RICHARD SEEBORG
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and [Proposed] Order             -3-                       Garmany Golf v. Bill Hogan
     re Dismissal                                                            Case No. 19-cv-05189-RS
